Citation Nr: 0324537	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-16 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for gout with seronegative polyarthritis of the shoulders, 
elbows, wrists, knees, and small joints of the hands and 
feet, and with involvement of the flexor tendon of the arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1979 to August 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which granted service connection 
for gout with seronegative polyarthritis and assigned a 40 
percent disability evaluation.

In an October 2001 decision, the Board denied the veteran's 
claim for an initial disability evaluation in excess of 40 
percent for his gout with seronegative polyarthritis.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, the 
Court vacated the October 2001 Board decision with respect to 
the issue presently on appeal, and remanded the matter back 
to the Board for development consistent with the Joint Motion 
for Remand and to Stay Proceedings (Motion).  Of particular 
relevance, the Motion stated that the Board failed to ensure 
compliance with a VA examination order included in an August 
2000 remand; that the Board failed to consider the veteran's 
disorder as both an active process and a chronic process 
under the applicable Diagnostic Code; that the Board failed 
to provide adequate reasons and bases in determining whether 
the veteran was entitled to a higher disability evaluation 
due to functional loss due to pain; and that the Board failed 
to provide adequate reasons and bases as to whether VA 
satisfied the Veterans Claims Assistance Act of 2000.  The 
veteran's appeal was returned to the Board for additional 
development and readjudication.  


REMAND

The veteran essentially contends that the initial disability 
evaluation assigned for his service-connected gout with 
seronegative polyarthritis does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences swelling, weakness, and joint pain.  A 
review of the record leads the Board to conclude that 
additional development is needed in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to make a decision on the 
veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, while the Board acknowledges 
that the veteran was provided a copy of the provisions of the 
VCAA in August 2001, the record is entirely negative for 
evidence of consideration of the provisions of the VCAA by 
the RO and the veteran's claims were certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities and VA's responsibilities under 
the VCAA.  Therefore, the veteran's claims must be remanded 
to the RO to ensure that the veteran is given proper notice 
of his rights and responsibilities under the VCAA, allowed 
the appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of the VA are 
met.

A review of the record reveals that the veteran was afforded 
a VA examination in January 2001, in accordance with an 
August 2000 Board remand. Nonetheless, the Motion granted by 
the Court found that the VA examination report did not 
completely comply with the August 2000 remand order and was 
therefore inadequate for rating purposes.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).   In this 
regard, the Board notes that the Motion stated that the 
veteran was entitled to a new VA examination because the 
January 2001 VA examination report failed to discuss the 
duration and severity of the exacerbations of the veteran's 
gout with seronegative polyarthritis, particularly with 
regard to the pertinent rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Likewise, the Motion indicated that 
the VA examination did not provide an adequate description of 
functional loss due to pain, weakened movement, and 
fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).

In addition, the Board notes that the Motion requests that 
the Board consider the veteran's gout with seronegative 
polyarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5002, 
on the basis of any "chronic residuals" and on the basis of 
an "active process", in order to determine whether an 
increased evaluation would be warranted.  However, the Board 
notes that the January 2001 VA examination does not make 
clear whether the veteran's symptoms and manifestations were 
an active gout process or were chronic residuals of gout.  
Likewise, the VA examiner did not indicate which processes or 
residuals noted in the examination report, as well as related 
symptomatology, were manifestations of the veteran's gout 
with seronegative polyarthritis, and which were 
manifestations of the veteran's other service-connected 
disabilities, including residuals of a right knee 
arthroscopy, erythema nodosum, residuals of a left proximal 
thigh muscle biopsy, residuals of a chemical burn of the left 
wrist, and residuals of a right great toe puncture wound.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is again requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument and to identify additional 
evidence for VA to obtain.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
aforementioned development, the veteran 
should be afforded a VA examination to 
ascertain the severity and manifestations 
of his gout with seronegative 
polyarthritis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder and with the pertinent 
schedular criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, including both the 
criteria for active processes and the 
criteria for chronic residuals. The 
examiner must also specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service-connected gout with seronegative 
polyarthritis.  Since it is important 
"that each disability be reviewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), a copy of the claims files 
must be available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is warranted in order 
to evaluate the residuals of the 
condition at issue, such testing or 
examination is to be accomplished.

In particular, the examiner should:

a.	Identify all residuals attributable 
to the veteran's service-connected 
gout, including any joint, muscular, 
and/or neurological residuals.  All 
joints affected by the condition 
should be identified. 

b.	Report the range of motion 
measurements for all affected joints 
(i.e., shoulders, elbows, wrists, 
knees, hands, feet, arms, etc.) in 
degrees, and should also indicate 
what would be the normal range of 
motion for the particular joints.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely 
to be additional range of motion 
loss due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups 
or when the joints are used 
repeatedly.  To the extent possible, 
the VA examiner must provide an 
objective characterization as to the 
duration and severity of such 
exacerbations.  All limitation of 
function must be identified.   If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report.  Each affected joint 
should be evaluated and discussed, 
separately, and the examiner must 
distinguish, where possible, between 
symptoms and manifestations related 
to the veteran's gout and those 
related to the veteran's other 
service-connected disabilities.

c.	State whether there is any evidence 
of ankylosis of any affected joints, 
and if so, to what extent.  The 
severity and extent of any 
neurological or muscular impairment, 
if present, should also be 
determined.

d.	Discuss the frequency, duration, and 
severity of exacerbations of the 
veteran's service-connected 
condition, and state whether or not 
he suffers from weight loss and 
anemia productive of severe 
impairment of health, or whether his 
condition is totally incapacitating.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

4.  The RO should review the veteran's 
claim of entitlement to a disability 
evaluation in excess of 40 percent for 
gout with seronegative polyarthritis in 
light of all evidence associated with the 
claims file subsequent to the transfer of 
the claims file to the Board.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



